United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     March 30, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-60244
                                      Summary Calendar



       ROMAN NUNEZ-DELGADO,

                                                           Petitioner,

                                             versus

       ALBERTO R. GONZALEZ, U.S. ATTORNEY,

                                                           Respondent.


                      Petition for Review from an Order of the
                            Board of Immigration Appeals
                               (BIA No.A78-273-421)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       Petitioner claims that the Immigration Judge failed to provide a separate written or

oral decision regarding the issue of whether he falsely represented himself as a United

States citizen for the purpose or benefit of obtaining employment, registering to vote,



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
voting in an election, obtaining a driver’s license, and attempting to evade detection and

apprehension; however, Petitioner failed to raise the issue in his appeal to the Board of

Immigration Appeals. Thus, this court lacks jurisdiction to consider this issue. See Wang

v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). DISMISSED.




                                             2